Case 16-00352-mdc            Doc 36       Filed 08/20/19 Entered 08/21/19 09:47:03               Desc Main
                                         Document      Page 1 of 17




                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re:                                                      :      Chapter   13

  Robert L. Higgins,

                            Debtor.                           :      Bankruptcy N0. 16-13543-MDC


  William Workman,
                            Plaintiff,
            v.                                                :      Adversary No. 16—00352-MDC
  Robert L. Higgins,
                            Defendant.



                                          MEMORANDUM

  BY: MAGDELINE D. COLEMAN, CHIEF UNITED STATES BANKRUPTCY JUDGE


 I.        INTRODUCTION

           Before the Court for consideration are two separate matters in the bankruptcy case         of

 Robert L. Higgins (the “Debtor” or the “Defendant”). First, is the Debtor’s objection to the

 proof ofclaim (the “Claim Objection”) ﬁled by William Workman (“Workman”). Second,                    is the


 adversary action ﬁled by Workman, seeking          a   determination that the Debtor’s debt to Workman

 is   nondischargeable (the “Nondischargeability Action”) pursuant to various sections       of the

 Bankruptcy Code,     11   U.S.C. §101 el. seq. (the “Bankruptcy Code”).

           For the reasons set forth below, the Court ﬁnds that Workman does not have a valid

 claim against the Debtor, and therefore will sustain the Debtor’s Claim Objection. Because

 Workman does not hold       a   claim against the Debtor, there is no claim that can be ruled
Case 16-00352-mdc                 Doc 36      Filed 08/20/19 Entered 08/21/19 09:47:03                Desc Main
                                             Document      Page 2 of 17



 nondischargeabla and the Coun will entel‘judgment in favor of the Debtor in the

 Nondischargeability Action.

 11.         PROCEDURAL BACKGROUND

             The Debtor ﬁled      a   voluntary bankruptcy petition under chapter   13   of the Bankruptcy

 Code on May 18, 2016.I In his Schedule E/F, identifying creditors who have unsecured claims,

 the Debtor listed Workman as having a claim in an unknown amount based on a “Complaint

 ﬁled in the Court of Chancery for the State of Delaware. ”2 The Debtor did not list the claim               as


 contingent, unliquidated, or disputed in his original Schedule E/F, but subsequently ﬁled an

 amended Schedule E/F listing the claim as unliquidated and disputed.3

             On June 6, 2016, Workman ﬁled a proof of claim against the Debtor (the “Workman

 Proof ofClaim”),4 assetﬁng an unsecured claim in the amount of $750,000.00 based on “fraud.”

 On October 10, 2016, Workman followed with the initiation               of the Nondischargeability Action5

 against the Debtor to seek a determination that the Debtor’s alleged debt to Workman is

 nondischargable pursuant to §§523(a)(2), (a)(4), (a)(6), and (a)(19) ofthe Bankruptcy Code.6

 On November 10, 2016, the Debtor ﬁled an Answer in the Nondischargeability Action, denying

 that Workman is entitled to a ﬁnding           of nondischargeability   and asserting various afﬁrmative

 defenses.7




 I
     Bankr. DocketNo.   1.

 3
     Bank]: Docket No. 16.
 3
     Bankr. Docket No. 27.
 4
     Claim No. 7-].
 5Adv. Pro. No. 16-00352.
 6
     Adv. Pm. Docket No. l.
 7
     Adv I’m. Docket No.     4.
Case 16-00352-mdc                                Doc 36        Filed 08/20/19 Entered 08/21/19 09:47:03                  Desc Main
                                                              Document      Page 3 of 17



               On November 5, 2017, the Debtor ﬁled the Claim Objection, asserting that Workman had

 not attached any supporting documentation and provided “no substantiation whatsoever for the

 amount claimed and makes the bald allegation                            of ‘fraud.’”8 On November 20, 2017, Workman

 responded to the Claim Objection (the “Response”), asserting that his claim was based upon “the

 Debtor’s fraudulent conduct in selling securities in an entity that the Debtor owned and

 controlled, Certiﬁed Assets Management,                             Inc,”   and attaching various documents in support       of

 his Claim};

               On December 14, 2017, the Court held a hearing on the Claim Objection and Response

 and on January 25, 2018 entered an Order directing that they be consolidated with the

 Nondischargeability Action for trial purposes because they required the determination ofsimilar

 issues. On May 14, 2018, the Court held a trial in the Nondischargeability                            Action and the Claim

 Objection, at which the Parties each testiﬁed and various exhibits were admitted into evidence.

 At the Court’s direction, the Parties each submitted                           post—trial briefs on August 15, 2018.'0

 III.          RELEVANT FACTUAL BACKGROUND“

               A.            Workman’s Investment in CAM]

               The Debtor is the president, sole shareholder and sole director                    of Certiﬁed   Assets

 Management, Inc.                    (“CAMI”),          a   Delaware corporation.12 CAM} was formed in 2001 and was



 8
      Bunkr. Docket No. 92.
 9
      Bank]: Docket No. 99.
 ‘0
      Adv. Pm. Docket Nos. 33, 34.
 ”  The facts cited herein are taken from the Complaint, the Answer, the Response, the uncontested facts in the Parties’ Joint Pre-
 Trinl Statement (“Joint Pre-Trial Statement”) (Bankr. Docket No. 21), the Parties’ testimony at trial, and the exhibits introduced
 into evidence at the trial. While there was signiﬁcant testimony and other evidence at trial on other Facts the Parties deemed
 relevant to their claims and defenses, the Court has cited only to those facts necessary to provide a general overview ofthc
 relationship between the Parties and the current dispute. Because the Court views the issue ofwhethcr Workman has a claim
 against the Debtor. as opposed to a claim against his wlmlly-mvned entity, as dispositivc ol‘lhc resolution ofthc other issues
 before the Court, it is unnecessary to provide a full recitation ofall ol’the facts developed at trial.
 '3
      Trial ’I‘runscript.   I I   |:22   10   113:1].
Case 16-00352-mdc                        Doc 36              Filed 08/20/19 Entered 08/21/19 09:47:03                     Desc Main
                                                            Document      Page 4 of 17



 engaged in the buying and selling                          of numismatic (collectible) coins. '3 The Debtor        is also the


 sole member           of First        State Depository, LLC              (“FSD”),   a   Delaware limited liability company. ‘4

 FSD was formed in 2006 to provide secure, vault-like storage for rare coins and precious

 metals. ‘5

              Workman is           a   resident of Long Beach, California. ‘6 Workman was introduced to the

 Debtor and CAM] by a coin dealer at                             a   Long Beach, California coin show in 2004.I7 Workman

 testiﬁed that after talking to the Debtor at the coin show and “getting his take on the details,”

 Workman decided to invest in CAM].18 Workman subsequently invested in CAMI through the

 purchase       of three       separate Secured Participations, each in the amount                    of $250,000.00   and

 together totaling $750,000.00.19 Workman’s ﬁrst investment occurred in August of2005, his

 second in March of2006, and his third in June 0102008.20

              Each    of the      Secured Participations was offered to Workman pursuant to the terms                        of an

 Offering Circular and Subscription Agreement.” The Offering Circular provided that the

 Secured Participations represented a one-year obligation secured by numismatic coins physically

 held by CAM! or its designated depositories or agents.22 In exchange for each $250,000.00

 investment, Workman was entitled to receive 12 monthly interest payments at the rate                                   of   12%




 ‘3
      Trial Transcript 111:121() 13; Defendant’s Exhibit 5. Offering Circular at          p. 6.

 ‘4                         Plaintiff’s Exhibit
      Complaint,   21115;                         5   at p. 2.
 ‘5
      Trial Transcript, 12011910 121:4; 129221 to 130:].
 ‘6
      Trial Transcript, 83:10 to 83:13.
 '7
      Trial Transcript, 83:14 to 83:23.
 ‘8
      Trial Transcript, 85:11 to 85:21.
 '9
      Trial Transcript, 45:17 to 46:13.
 30
      Id
 3'
      Trial Transcript, 56:11 [0 56:16; Debtor’s Exhibit             5.

 33
      Defendant’s Exhibit 5. Offering Circular at p. 4.
Case 16-00352-mdc                            Doc 36    Filed 08/20/19 Entered 08/21/19 09:47:03                  Desc Main
                                                      Document      Page 5 of 17



 simple interest per annum, or $2,500.00 each, and the return of his investment at the end of one

 year unless renewed for another one~year period.23 Workman exercised his option to extend

 each       of the    Secured Participations beyond their one-year term.24 The Offering Circular provided

 that the Secured Participations were direct obligations                    of CAM]   and that “Each Secured

 Participation offered hereby represents an obligation of the Company secured by all collateral

 pledged to the Company ratable with all other Secured Participations. Holders have full recourse

 to the Company               for payment of the principal of and interest on the Secured Participations.”25

               B.          Workman’s Actions to Regain His Investment in CAMI

               Workman testiﬁed that after he made his initial $250,000.00 investment in CAMI in

                                                                                                         26
 2005, he received his monthly $2,500.00 interest payments “pretty much on time.”                             This,

 combined with what Workman viewed as CAMI’S robust inventory                             of numismatic coins to      sell

 to the general public, caused him to make his second and third investments in 2006 and 2008.27

 However, Workman testiﬁed that at some point after making the third investment he became

 “uneasy about the whole situation” because his interest payments became delayed and the checks

 began bouncing, prompting Workman by 2010 to begin requesting that                           CAM] cashout or refund

 his investment            of principal.28        In response, the Debtor allegedly gave “a lot   of excuses,   and

 reasons and so forth why he could not pay                       off those subscriptions.”29 Ultimately Workman       was

 issued a $250,000.00 check to pay                    off his initial investment from   2005, but that check also



 33
      Defendant’s Exhibit 5, Offering Circular at p.       1.

 3“
      Trial Transcript, 86:3 to      861134

 25
      Defendant’s Exhibit 5, Offering Circular at p. I, 7, 10.
 36
      Trial Transcript, 89:15 to 90:1.
 37
      Id
 38
      Trial 'l‘ranscripl, 78:15 to 78:25; 90:8 to 90:13‘
 3°
      Trial 'l‘ranscript, 86: l   7 to   86:20.
Case 16-00352-mdc                         Doc 36      Filed 08/20/19 Entered 08/21/19 09:47:03                      Desc Main
                                                     Document      Page 6 of 17



 bounced.30 Workman testiﬁed that in 2012, the Debtor informed him that “he was not going to

 be able to pay the interest payments                  for an unknown amount of time, and                there was a mention

 ofa working line of credit; not with who but he                     made that mention. He would be able to ‘make

 me whole again.’                     And that the interest and the principals would all be brought present.”3i

              Sometime in 2012, Workman retained counsel to investigate his issues with CAM] and

 the Debtor,32 and in December ofthat year he ﬁled                        a   Complaint against CAMI in the Superior

 Court 0fthe State of Delaware (the “Delaware Superior Court Action”).33 In the Deiaware

 Superior Coun Action, Workman alleged claims for breach of contract and                             a   “debt action”

 against CAMI based on its failure to repay his investments.34 Workman testiﬁed that only

 CAM] was named                 as a     defendant in the Delaware Superior Court Action because CAMI was

 “the sole caretaker of my subscriptions”                  as   the issuer    of those   investments.35 On February 25,

 2013, Workman Obtained ajudgment against CAM] in the Delaware Superior Court Action in

 the amount         of $750,000.00             plus statutory interest (the “Delaware Superior Court Judgment”).36

              Workman testiﬁed that after obtaining the Delaware Superior Court Judgment, his

 counsel began investigating whether “there was                      a   way to pierce the corporate veil,” and during

 the course       ofthat investigation Workman became aware of litigation (the “IDB Litigation”)

 initiated against CAM] and FSD by Israel Discount Bank ofNew York (“IDB”) in the Court of




 3°
      Trial Transcript, 86:1910 86:22; 90:13 to 90:15.
 “    Trial Transcript, 902l6 to 90:24.
 32
      Trial Transcript, 91:15 to 90:23.
 3’   Trial Transcript.   91 :24 10   93:4.
 ‘4 Defendant‘s    Exhibit 3‘
 ’5   Trial Transcript. 92:5 to 92:10.
 3“   Joint Pre—Trial Statemcm,       31115.
Case 16-00352-mdc                      Doc 36             Filed 08/20/19 Entered 08/21/19 09:47:03                 Desc Main
                                                         Document      Page 7 of 17



 Chancery          of the    State   of Delaware (the “Delaware Court of Chancery”).37 Workman testiﬁed

 that, based on his review              of the Delaware Court of Chancery’s May 29,             2013 Memorandum

 Opinion ﬁnding in favor of 1138,38 he learned that “the assets of CAMI had been funneled over

                                                            ”39
 to use as collateral for the Israel Bank loan/credit line.     This revelation caused Workman to

 conclude that, contrary to his understanding that his investments in CAM] through the Secured

 Participations would always be secured by a ﬁrst priority lien in the numismatic coins inventory

 CAMI        used the investments to purchase,                    “it became evident that Mr. Higgins   was going to use

 the money for other purposes such as using the coins as collateral                       for his loan/credit line with

 Israel Bank.”40

              On May 6, 2016, Workman ﬁled a Complaint in the Delaware Court                         of Chancery   (the

 “Delaware Veil Piercing Litigation”) against the Debtor, CAMI, PSI), and another of the

 Debtor’s entities, Certiﬁed Assets Management International, LLC, seeking, inter alia, to pierce

 the corporate veil              of CAM]    and obtain ajudgment against the Debtor in the amount             of the

 Delaware Superior Court Judgment and for fraudulent transfers.41 Less than two weeks later, on

 May       18, 2016, the         Debtor ﬁled his bankruptcy petition, staying the Delaware Veil Piercing

 Litigation.

 IV.          DISCUSSION

              A.          Should the Court Pierce the Corporate Veil of CAMI?

              Workman has asserted                a    claim against the Debtor for $750,000.00, based on the

 investments Workman made in CAM] and the Delaware Superior Court Judgment he obtained


 37
      Trial 'l‘ranscripl, 92:11 to 93:16.
 38
      Plaintiff‘s Exhibit   5.

 39
      Trial 'IH'anscript, 94:12 to 94:23.
 4"
      Trial 'l“runscript, 47:1 to 47:18. See   21150   49:25 to 50:24; 51:23 to 52:5.
 4'
      Complaint. at $8.
Case 16-00352-mdc            Doc 36     Filed 08/20/19 Entered 08/21/19 09:47:03                              Desc Main
                                       Document      Page 8 of 17



 against CAM}. Before the Debtor ﬁled for bankruptcy protection, Workman sought                         a   ﬁnding

 from the Delaware Coun‘       of Chancery that CAMI’S veil        should be pierced and the Debtor should

 be held liable    for CAMI’S debt to Workman. The Delaware Veil Piercing Litigation was stayed

 by the Debtor’s bankruptcy petition and there has been no ﬁnding as                  of yet that the Debtor     is


 responsible for CAMI’S debts. Therefore in order for Workman to hold                    a   claim against the

 Debtor, and in tum whether any such claim is or is not discharged, depends on this Court ﬁnding

 that CAMI’S veil should be pierced such that Workman can look to the Debtor for recovery                         of

 the Delaware Superior Court Judgment and his investments in CAMI.

             The Court must ﬁrst determine what law applies. In most instances bankruptcy courts

 rely on the rule Observed by federal district courts hearing diversity cases and use the choice                      of

 law rules ofthe forum state. In re Eagle Enters,          Inc,   223   BR. 290, 292 (Bankr. ED.             Pa. 1998).


 In Pennsylvania, the forum state here, questions relating to the internal affairs               of corporations       are


 decided in accordance with the law      of the   place   of incorporation. Forcine Concrete & Cons/r.

 (’0.   v.   Manning Equip. Sales & Sew, 426 BR. 520, 525 (ED.                Pa.   2010) (citing   15 Pa.   Cons.

 Stat. §4145(a)). As     CAMI   is a Delaware corporation, the internal affairs doctrine dictates that

 Delaware law applies to determine whether CAMPS veil should be pierced to hold the Debtor

 liable for its debts. See, e.g., Ritchie Capital Mgmt., L.L.C.          v.   Coventry First LLC, 2007 US.

 Dist. LEXIS 51081, at *14v16(S.D.N.Y. July 17, 2007) (applying Delaware law to determine

 veil—piercing Claim against Delaware limited liability company).

                    1.     Standard for Veil Piercing Under Delaware Law

             Piercing the corporate veil under Delaware law is      a   difﬁcult task. Midland Interiors, Inc.

 v.   Bur/eigh, 2006 Del. Ch. LEXIS 220, at *9 (Del. Ch. Dec. 19, 2006) (citing Harco Nat ’/ Ins‘

 Co. v. Green Farms, [no.9 1989 Del. Ch. LEXIS            H4,   at *4 (Del. Ch. Sept. 19, 1989)). Delaware
Case 16-00352-mdc               Doc 36    Filed 08/20/19 Entered 08/21/19 09:47:03                        Desc Main
                                         Document      Page 9 of 17



 law requires that a party seeking to do so must prove it is warranted with evidence “at least

 somewhat greater than merely a preponderance of the evidence standard.” Brown                    v.   GE Capital

 Corp. (In re Foxmeyer Corp), 290            BR. 229, 237 (Bankr. D. Del. Mar.       7, 2003).

            Absent compelling cause,     a   court will not disregard the corporate form or otherwise

 disturb the legal attributes, such as limited liability, ofa Delaware corporation. Midland, 2006

 Del. Ch. LEXIS 220, at *9. A Delaware court               will only pierce the corporate veil   in order to

 prevent fraud, illegality, or injustice, or the adverse effects thereof.         Foxmeyer, 290 BR. at 236

 (Bankr. D. Del. Mar. 7, 2003) (quoting US.           v.   Del Campo Baking Mfg. Co., 345 F.Supp. 137],

 1378 (D. Del. 1972)). Furthermore, the fraud or             similar injustice that must be demonstrated in

 order to pierce   a   corporate veil under Delaware law must be found in the défendant’s use ofthe

 corporate form; i.e., the injustice must b6 more than the breach            of contract or other wrong

 alleged.    Foxmeyer, 290 BR.       at 236    (citing Oulokumpu Eng’g Enters, Inc.      v.   Kvaerner

 Enviropower, Inc, 685 A.2d 724, 729 (Del. Super. Ct. 1996)); MicmStrategy Inc.                   v.   Acacia

 Research Car/9., 2010 WL 5550455, at *11 (Del. Ch. Dec. 30, 2010) (veil—piercing requires

 proofthat some fraud or injustice would          be perpetrated through misuse      of the corporate form).

 Delaware courts have only been persuaded to pierce the corporate veil after substantial

 consideration    of the   shareholder—owner’s disregard       of the   separate corporate ﬁction and the

 degree   of injustice impressed on the litigants by recognition of the corporate form. Midland,

 2006 Del. Ch. LEXIS 220, at *9-10. Therefore the evaluation                of corporate formalities    must be

 performed in conjunction with consideration          of any fraudulent action committed under the guise

 ofthe corporate form. Id. at       *10—1 1.


          Speciﬁc facts    a   court may consider when being asked to disregard the corporate form

 include: (1) whether the company was adequately capitalized for the undertaking; (2) whether
Case 16-00352-mdc                      Doc 36    Filed 08/20/19 Entered 08/21/19 09:47:03                           Desc Main
                                                Document     Page 10 of 17



 the company was solvent; (3) whether corporate formalities were observed; (4) whether the

 dominant shareholder siphoned company funds; and (5) whether, in general, the company simply

 functioned         as a fagade       for the dominant shareholder. MicroStrategy, 2010 WL 5550455, at                   *1 1.


 A decision to disregard the corporate entity generally results not from                 a   single factor, but rather

 some combination                 of them combined with     the presence   of some overall injustice or unfairness.

 Id.

                            2.       Collateral Estoppel Is Inapplicable t0 Workman’s Veil Piercing
                                     Theory

              Before turning to whether Workman met his evidentiary burden at trial to establish that

 CAMl’s veil should                 be pierced, the Court must   ﬁrst address Workman’s contention that the

 ﬁndings ofthe Delaware Court of Chancery in its Memorandum Opinion in the IDB Litigation

 serve as collateral estoppel with respect to some or all               of the requirements that       need to be met to

 pierce CAMI’s corporate veil.42

              Collateral estoppel prohibits the relitigation of issues that have been adjudicated in                 a   prior

 lawsuit and applies in discharge proceedings in bankruptcy court. See, e.g., Wolslein                         v.


 Doctemff (In re Docleroﬁ),                133 F.3d 210, 214 (3d Cir. 1997)      (citing Grogan   v.   Garner, 498 US.

 279, 284-85         11.11       (1991); In re McNallen, 62 F.3d 619, 624 (4‘h Cir. 1995)). For         a   party to be

 estopped from relitigating an issue, the following elements must be present: (1) the issue sought

 to be precluded must be the same                as   the one involved in the prior action; (2) the issue must have

 been actually litigated; (3) the issue must have been determined by a valid and                       ﬁnal judgment;

 and (4) the determination must have been essential to the                  priorjudgment. Id. (citing In re         Rossa


 602 F.2d 604, 608 (3d Cir. 1979) and Restatement (Second) Judgments §27 (1982)).




 42
      Plaintiff‘s Exhibit   5.




                                                                 10
Case 16-00352-mdc                            Doc 36         Filed 08/20/19 Entered 08/21/19 09:47:03                          Desc Main
                                                           Document     Page 11 of 17



               At trial, Workman contended that the Delaware Coun of Chancery made                                   a   ﬁnding in the

 [DB Litigation that “there is overlap” between the Debtor, FSD, and CAM}.43 Workman pointed

 to Vice Chancellor Parson’s statement in the Memorandum Opinion that the Debtor “is an

 unscrupulous businessman who used his businesses, First State Depository and CAMI, to move

 around assets in the equivalent                        of a three~card monte     scheme to serve defendants and without

 regard to Israel Discount Bank’s rights.”44 In his Post-Trial Brief, Workman did not elaborate on

 this argument. Instead, he argued the Memorandum Opinion established that the Debtor and

 CAM] colluded with its lender to                          use straw borrowers to obtain         ﬁnancing in excess of lending

 caps that IDB imposed, and that the Delaware Court                               of Chancery “was highly critical of [the

 Debtor] for having engaged in this collusive conduct                             as   well   as his actions in   barring IDB from

 conducting an audit of coins and bullion that were supposed to be stored at [FSD], an entity that

 was solely owned and managed by [the Debtor].”45

              The Debtor argued at trial that the application                     of collateral    estoppel is not appropriate

 because the Debtor was not a party to the IDB Litigation and the Delaware Court                                     of Chancery

 did not determine that he was personally liable for the debts                                of CAMI or   FSD.46 The Debtor


 repeats this argument in his Post~Trial Brief.47 In response Workman argued at trial and in his

 Post-Trial Brief that the principle of collateral estoppel can bar relitigation both by parties in the

 prior action and those in privity to the parties, and that the Debtor stands in privity with CAMI

 and     FSD.“


 “3
      Trial Transcript, 33:] to 33:6.
 4“
      Trial "l‘ranscript, 36:11    10   37:23; Plaintiff‘s Exhibi15 at p.3 n.2.
 45
      Plaintiff‘s   Post—Trial   Brief, at p.   7—8.

 4“
      Trial 'l‘ranscript. 32:5 to 322|     1;   33:9 to 33:18.
 47
      Defendant’s Post-Trial Brief, at p. 48-49.
 48
      Trial Transcript, 34:18 to 34:25.
Case 16-00352-mdc                         Doc 36    Filed 08/20/19 Entered 08/21/19 09:47:03                       Desc Main
                                                   Document     Page 12 of 17



              The Court ﬁnds Workman has not established that the application                    of collateral   estoppel is

 warranted to bar relitigation                 of any   issue in this action. It is not clear to the Court what facts or

 issues Workman is even arguing are subject to collateral estoppel and how those facts or issues

 establish any element                 of Workman’s veil piercing claim. While Workman referenced collateral

 estoppel both at trial and in his Post—Trial Brief, he did so ﬂeetingly and without the precision

 required for this Court to ﬁnd that the doctrine applies.

              At trial it was the Court’s understanding that Workman intended to argue that the

 Memorandum Opinion barred relitigation of some aspect of his veil piercing theory in the

 present action.49 At trial, however, Workman cited only to a lone observation                        ofthe Vice

 Chancellor, contained in a footnote                    of the Memorandum Opinion regarding        the state of CAMl’s

 and FSD’S records, that the Debtor was “an unscrupulous businessman who used his businesses,

 PSD and         CAMI, to move around              assets in the equivalent    ofa three-card monte    scheme to serve

 Defendants’ ends and without regard to IDB’S rights.”50 Surprisingly, in his Post-Trial Brief

 Workman did not again mention this observation, let alone explain its importance to his veil-

 piercing argument. Workman did not explain, for example, whether and why the cited portion of

 the Memorandum Opinion constitutes a ﬁnding to which the Debtor is bound that CAMI’S

 corporate formalities were not observed, that the Debtor siphoned CAMl’s funds, or that CAMI

 simply functioned               as a fagade    for the Debtor.

              Nor    has the     Debtor established any of the elements of collateral estoppel are mat by any

 particular ﬁnding ofthe Delaware Court of Chancery. He has made no argument that the Vice

 Chancellor made             a   ﬁnding in the IDB Litigation that is the same that must be proven here, that




 ‘0
      Trial Transcript, 37:18    10   37:23.
 5”   Plaintiff‘s Exhibit 5, at p.3 n.2,
Case 16-00352-mdc              Doc 36    Filed 08/20/19 Entered 08/21/19 09:47:03                       Desc Main
                                        Document     Page 13 of 17



 the parties in the IDB Litigation actually litigated that issue, or that the ﬁnding was essential to

 thejudgment in the IDB Litigation. Instead, Workman focused both at trial and in his Post—Trial

 Brief on the privity between the Debtor and CAM}, which, even iftrue, satisﬁesjust one ofthe

 several requirements for collateral estoppel to apply. Moreover, the Court ﬁnds Workman’s

 argument in his Post»Trial Briefthat the Memorandum Decision established the Debtor’s and

 CAMI’s fraudulent collusion with their lender to          be suggestive (at best)   of the “overlap”

 Workman argues exists between the Debtor and CAM] which would warrant piercing CAMI’S

 corporate veil. Workman has pointed this Court to no ﬁndings by the Delaware Court                   of

 Chancery that the Debtor used the corporate form           of CAM]    to perpetrate an injustice or Fraud,

 that corporate formalities were not observed, that CAMI served only as a facade for the Debtor,

 or anything else that serves to collaterally estop the Debtor in this litigation.

         In sum, Workman has not met his burden            of establishing that all elements of collateral

 estoppel are met with respect to any particular ﬁnding in the IDB Litigation that would bind the

 Debtor to that ﬁnding for purposes      of whether CAMI’s corporate veil        should be pierced.

                      3.     Workman Failed to Establish that CAMI’s Veil Should be Pierced

         As discussed above, in order to establish that CAMI’s corporate veil should be pierced to

 render the Debtor liable for CAMI’S debt to'Workman, Workman was required to prove that the

 Debtor abused the corporate form to commit fraud or some similar injustice, and that it was his

 misuse ofthe corporate form, as opposed to         a   breach   of contract or some other   basis for liability,

 that was the genesis      of the wrong inﬂicted   on Workman. The Court ﬁnds that Workman has

 failed to do so.

         First, the Debtor provided uncontrovened testimony that CAM] observed corporate

 formalities   as a    Delaware corporation. The Debtor testiﬁed that CAM! was formed in August of
Case 16-00352-mdc                                    Doc 36      Filed 08/20/19 Entered 08/21/19 09:47:03                    Desc Main
                                                                Document     Page 14 of 17



 2001 with two shareholders: the Debtor and Donald                                  Ketterling.“ A third shareholder, Carl

 Herzinger, was subsequently added.52 At some point between 2008 and 2010, the Debtor

 became         CAMI’s sole shareholder.53 At the time of its formation, CAMI had three ofﬁcers: the

 Debtor served                  as   president, Donald Ketterling served as Vice president, and Carl Herzinger

 served as secretary and treasurar.54                             At the time of trial the Debtor was CAMl’s sole shareholder,

 ofﬁcer and director.55 The Debtor testiﬁed that between the time of its formation and the time: it

 ceased operations in March                                of 201 2, CAMI   held annual shareholder meetings and board

 meetings for which minutes were kept.56 At trial Workman testiﬁed that he did not believe

 CAM] was             a   “legitimate corporation” because the corporation did not keep board minutes, but

 when pressed on his basis for that assertion Workman could only speculate:                                      “I’ve never been

 offered to have them shown to me. I’ve never seen them.                                  I   have no idea ifthere’s any existence

 of any real corporate minutes or anything                             related to that.”57 This speculation is insufﬁcient to

 establish that CAM] failed keep corporate minutes as required                                  ofa Delaware corporation.

 Rather, in the face                  of contrary testimony from              the Debtor, Workman did not offer any evidence

 that CAM] failed to observe corporate formalities in its formation, governance, structure or

 record-keeping.

               Second, the testimony and other evidence at trial supports the conclusion that CAM],

 whatever the ﬂaws in its business model, was not simply a sham                                   01‘ a   fagade for the Debtor. In



 5'
      Id,
 52
      Trial Transcript, 112:1 to 112:2].
 ‘3
      Trim Transcript. 211:12t0                HHS.
 5“
      Trial Transcript, 112:22: 113:].
 55
      Trial 'I‘ranscript,   1   13:2 to    1   13:1 1.
 5“
      Trial Transcript,     l   13:2I to       I   14:4.
 57
      Trial ’l‘mnscripl. 77:18        10   77:23.




                                                                               14
Case 16-00352-mdc                        Doc 36    Filed 08/20/19 Entered 08/21/19 09:47:03                   Desc Main
                                                  Document     Page 15 of 17



 addition to observing the corporate formalities discussed above, Workman himselftestiﬁed                        as   to

 CAMI’S business model and inventory. Workman testiﬁed that CAM] bought and seld rare

 coins for a proﬁt, and attended every Long Beach coin show, held three times a year, since

 2004.58 The Debtor testiﬁed regarding                 CAMI’S employees, its business model, and the ﬁnancing

 CAM! sought and obtained                   as the business model grew.59      Workman also testiﬁed as to the high

 quality of CAMI’s coin and bullion invsntory, stating that it was “very impressive at ﬁrst in

 2005, 2006, 2007. There would be several million dollars’ worth                     of inventory   there and rare

 coins.”"0 Workman further testiﬁed that even after making his initial $250,000.00 investment in

 CAMI in 2006,              he   continually monitored CAMI’s inventory and felt that there was good

  inventory to sell and CAM] “appeared to be doing                   a   reasonably good business which inspired me

 to buy the second subscription there in 2006                   and subsequently the last subscription in

 2008?“            Based on the testimony at trial the Court concludes that          CAM], rather than serving       as a


 shell for the Debtor to perpetrate a fraud, bought and sold inventory consistent with its business

 model.62 It was not until “201 4 or so” that Workman noticed that                    CAMI’s inventory had

 deteriorated at the Long Beach coin                ShOW.63   Nonetheless, Workman conﬁrmed that between

 March I, 2006 and March 16, 2012, he received interest payments from CAMI totaling at least

 $367,500.00.64 The Court ﬁnds credible the Debtor’s testimony that market conditions




 58
       Trial Transcript, 84:1 to 85:3.
 59
       Trial 'l‘mnscripl. 132:9 to 13324.
 ‘50
       Trial Transcript. 88:10 to 88:13.
 M
       Trial "I‘ranscripl, 89:15 to 90:1.
 (’3
       Trial Transcript. 158213 to 159:4.
 (‘3
       Trial 'l‘ranscript, 91:6 to 91:14.
 "4
       Trial Transcript. 104:3 t0 104:13.




                                                                15
Case 16-00352-mdc                       Doc 36          Filed 08/20/19 Entered 08/21/19 09:47:03                               Desc Main
                                                       Document     Page 16 of 17



  contributed to CAMI’S downfall, but at the time of each of Workman’s investments CAMI had

  the resources and the intention to repay those investments upon their original maturity dates.65

               The sum        of the testimony         and evidence at trial leads the Court to the conclusion that

  while CAMI ultimately was                     a   failed enterprise fueled by problematic business decisions, it was               a


  legitimate corporate entity, not                   a sham   or   a   facade for the Debtor. The evidence instead suggests

  that Workman made                a   series   of investments             in   CAMI, received some return on those

  investments, but did not come close to recovering what he was entitled to under the Subscription

  Agreements with CAM]. Upon the slowing                                   of his     interest payments and learning    of CAMI’S

  relationship with and misfeasance with respect to IDB, Workman surmised that CAM! must have

  been a farce from the start, and sought to turn his contractual claims against that entity into

 claims against the Debtor.66 Reviewing the totality of the evidence, Workman has not

  established that CAM] was presented as or used as                                   a   corporation for no purpose other than to

  perpetrate        a   fraud or injustice against him that warrants piercing its veil. Workman Clearly is the

  unfortunate victim ofa failed investment with                                 a   company the Debtor owned and managed, but

 because he cannot establish that piercing the entity’s veil is proper under Delaware law, any

 claim he might have against CAMI cannot be converted to                                       a   claim against the Debtor.

               B.          Workman Does Not Have                       a   Claim Against the Debtor

               Workman holds the Delaware Superior Court Judgment against CAM], not the Debtor.

 Likewise, any Claim he has in connection with his investment in CAMI is against CAMI, not the

 Debtor. Because Workman has failed to establish that CAMI’S corporate veil should be pierced




 6'5
       Trial Transcript,   11425 to 114:9; 165:3 to 166:8; 168:4 to 168:25.
 6"
       Trial Transcript, 57:8 to 57:21; 94:2 to 94:24; 100:1410 102112; 109210 110:8.




                                                                                16
Case 16-00352-mdc                  Doc 36      Filed 08/20/19 Entered 08/21/19 09:47:03                                 Desc Main
                                              Document     Page 17 of 17



 to permit his claims against CAM] to be asserted against the Debtor, he does not have                              a   claim

 against the Debtor nor is he entitled to a determination                  of nondischargeability.67

 V.             CONCLUSION

                For the reasons discussed above, this Court           will (i) entel‘judgment        in favor   of the Debtor

 in the Nondischargeability Action, and               (ii) sustain the Debtor’s Claim Objection. An Order

 consistent with this Memorandum               will   be entered.



 Dated: August 20, 2019                                                  %W J
                                                                       MAGDELINE D. COLEMAN
                                                                                                 £409.,“
                                                                       CHIEF UNITED STATES BANKRUPTCY JUDGE

 Robert J. Lohr, ll, Esquire
 Lohr and Associates, Ltd.
 1246 West Chester Pike, Suite 312
 West Chester, PA 19382

 Michael G. Busenkell, Esquire
 Gellert Scali Busenkell & Brown              LLCU;
 1201 N. Orange Street, Suite 300
 Wilmington, DE 1980]

 William C. Miller, Esquire
 Chapter            13   Trustee
 PO. Box 1229
 Philadelphia, PA 19105

 United States Trustee
 Custom House
 200 Chestnut Street, Suite 502
 Philadelphia, PA 19106—2912




 (’7
              Skinner v. Skinner (In re Skinner), 519 BR. 613, 622 (Bankr. ED. Pa. 2014), aﬂ’a’, 532 BR. 599 (ED. Pa. 2015).
       See, e.g.,
 qff'd 636  Fed. Appx. 868 (3d Cir. 2016) (ﬁnding plaintifflacked standing to assert nondischargeability claim where he failed to
 establish a right 10 payment that would render him a creditor); Tropicana Casino & Resort v. August (In re August), 448 B.R.
 331, 346—47 (Bankr. E.D. Pa. 2010) (citing supporting caselaw in ﬁnding that the plaintiff ﬁrst had to establish a valid claim
 against the debtor in order to prevail under §§523(a)(2) or 523(a)(6)).



                                                                 17
